Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s indication of priority is considered and affirmed. Applicant’s amendments to the claims overcomes the 112(b) rejection on record. Applicant's arguments regarding the prior art rejection have been fully considered but they are not persuasive. Applicant argues that the amendment “wherein the plurality of reflective bodies have their respective concave surfaces arranged such that the diffused sun light is reflected toward the light-transporting port through the transport layer for collection” somehow overcomes the prior art of record as the prior art discloses use of incident sun light. Applicant alleges that sunlight is “wasted” in the prior art without support or evidence. Although the functionality of intended use of the instant disclosure may relate to the capture of diffuse light, the claims are directed to a product and the resulting structural features of the product are of patentable consequence. It is unclear what, if any, structural features Applicant believes are deficient in the prior art related to the capture of “diffuse light”, however, it is the Office’s position that the light guides would be capable of the same type of light capture as the instant as they are structurally indistinct absent a showing from Applicant to the contrary. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10, 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110011449 by Morgan et al (hereinafter Morgan).

Regarding Claim 1, Morgan discloses a waveguide comprising a light transmitting body (102 Fig. 1 [0159] teaching the claimed “a light-transmitting body”), a waveguide stage (104 Fig. 1 [0159] teaching the claimed “a transport layer provided about a bottom surface of the light-transmitting body”) wherein the light transmitting body includes a plurality of reflectors (110 Fig. 1 teaching the claimed “a plurality of reflective bodies provided within the light-transmitting body”) wherein each reflector includes a concave surface which would necessarily be arched (Fig. 1 teaching the claimed “and wherein each reflective body includes a concave surface being defined as a first arc”). The waveguide includes a sidewall which allows for light to be transmitted to a light harvesting device such as a solar cell (132 Fig. 1 [0162] teaching the claimed “and a light-transporting port disposed with in the transport layer”).  

Regarding the claimed “wherein the plurality of reflective bodies have their respective concave surfaces arranged such that the diffused sun light is reflected toward the light-transporting port through the transport layer for collection” this limitation is functional and is given limited patentable weight as it applies to the resulting structure. As Morgan discloses a light guide comprising a plurality of arched elements which direct light towards a solar cell device, it is the Office’s position it would be capable of directing any an all light incident thereon, including direct and diffuse, towards the light-transporting element. If Applicant believes a structural distinction between Morgan and the instant invention exists to allow for this claimed functionality, Applicant is invited to present such a structural distinction in the claim. See MPEP 2114. 
 
Regarding Claim 2, Morgan discloses each reflector includes two linear sides connected to the concave surface (Fig. 1 teaching the claimed “wherein each of the reflective bodies are defined as having a constrained area between the first ac, a first line about a back surface and a bottom surface being defined as a second line, wherein an end of the second line, is provided along the first arc”).  
 
Regarding Claim 3, Morgan discloses along the surface of the concave element of each reflector, an angle would correspond to 90 degrees by nature of the shape of the reflector and an angle between the two linearly extending surfaces adjacent the concave portion would be between 0-180 degrees (Fig. 1 teaching the claimed “wherein the first arc spans a first angle between 0 to 90.degree., and the first line and the second line has an angle therebetween in a range between 0-180.degree”).  
 
Regarding Claim 4, Morgan discloses the concave element such that an angle formed by at least a portion of the concave element would be between 20-75 degrees (Fig. 61B for example teaching the claimed “wherein the first arc angle is between 20 to 75 degrees”).  
 
Regarding Claim 5, Morgan discloses the reflectors are integrated into the light-transmitting body wherein the reflectors are void space of the solid body (Fig. 1 [0160] teaching the claimed “wherein each of the reflective bodies and the light-transmitting body are integrally formed, and the interior of the reflective bodies is provided with a filling material, comprising at least one of a solid, a gas or a vacuum, and the light transmitting body comprises at least one of a solid, a liquid, a gas or a vacuum”). 
 
Regarding Claim 6, Morgan discloses the reflectors are integrated into the light-transmitting body wherein the reflectors are void space of the solid body (Fig. 1 [0160] teaching the claimed “wherein the light-transmitting body is composed of a solid material, and each of the reflecting bodies is fixed within the light transmitting body”).  
 
Regarding Claim 8, Morgan discloses light falls incident on the surface of the light-transmitting body at an angle of approximately 90 degrees (Fig. 1, 2 teaching the claimed “ wherein the light incident interface of the light transmitting body is set to be inclined having a tilt angle between 0-90.degree”).  
 
Regarding Claim 10, Morgan discloses the reflectors extend into the body of the light transmitting body including along the arc formed by the concave, parabolic shape (Fig. 1 teaching the claimed “wherein the first reflective film extends into the transport layer along the first arc”). 
 
Regarding Claim 13, Morgan discloses the concave portions of each reflector face a common direction (Fig. 1 teaching the claimed “wherein each of the reflective bodies have the first arc arranged in sequence facing a common direction within the light transmitting body”).  
 
Regarding Claim 14, Morgan discloses in one embodiment, two sub-sets of reflectors, a first facing a common direction and a second facing a common opposing direction such that each of the two sub-sets directs light to a central port in the middle of the assembly (Fig. 10 teaching the claimed “wherein a first collection group having a plurality of reflective bodies are sequentially arranged facing a first direction and wherein a second collection group having a plurality of reflective bodies are sequentially arranged facing a second direction, the second direction being opposite the first direction”).  
 
Regarding Claim 15, the claim is directed to the operation of the device and not the device itself. The claim recites how light enters the device and reflects to arrive at a desired location. Based on the claim language the “circle” and “point” are not structural features of the device but instead abstract regions within which light may enter. As Morgan discloses reception of incident light and total internal reflection of said light along the length of the light-transmitting body through the waveguide to the central portion for collection by a PV device, and as the surface of Morgan’s device would necessarily be capable of receiving light from any number of incident angles, it is the Office’s position that Morgan’s device is necessarily capable of the claimed functionality. If Applicant’s device possesses structural features which are required to accomplish the claimed functionality, Applicant is invited to claim such features. As such, absent a showing to the contrary by Applicant, Morgan teaches the claimed “wherein the solar energy collection and transmission device is configured such that light (a) enters into the light-transmitting body incidentally so as to enter a circle O, wherein a point A is defined as a point on the circle O where the light a enters the light-transmitting body, wherein a line O-A is a normal horizontal line, wherein the light (a) and the circle O intersect on a reflective surface of each of the reflective bodies at a point A.sub.0, wherein the angle between the line A-O and the point A.sub.0 is defined as .alpha., wherein the intersection between a point A.sub.1 is defined by a second reflection point and with the primary reflection line A.sub.0-A.sub.1 has an angle being 3 times that of .alpha., and wherein the intersection of a point A.sub.2 being defined as a third reflection point and wherein the angle of a secondary reflection line A.sub.1-A.sub.2 and the arc has an angle &lt;AO-A.sub.2 being equal to 5 times .alpha”. See MPEP 2114. 
 
Regarding Claim 16, Morgan is expressly designed to allow for multiple reflections within the body of the device so as to direct the light to the PV device for absorption (see Fig. 4 for example). It is the Office’s position that as Morgan can allow for multiple reflections, Morgan necessarily teaches the structural requirements so as to accomplish the claimed functionality of the instant device, absent a showing of the contrary from Applicant, thereby teaching the claimed “wherein the reflective bodies are configured to reflect incoming light a plurality of times, and wherein an angle between the line A-O and an ultimate reflection is (2n+1).alpha., wherein n is the number of times the light is reflected on the inner surface of the arc”.  
 
Regarding Claim 17, Morgan discloses the waveguide comprising a light transmitting body (102 Fig. 1 [0159] teaching the claimed “the light transmitting body having a first surface configured for receiving light for collection and a second surface opposite the first surface for emitting collected light therefrom”), a waveguide stage (104 Fig. 1 [0159] teaching the claimed “the transport layer being affixed to the second surface of the light transmitting body”) wherein the light transmitting body includes a plurality of reflectors (110 Fig. 1 teaching the claimed “the plurality of reflective bodies suspended within the light transmitting body”). 

Regarding Claim 18, Morgan discloses a plurality of devices (Fig. 34 teaching the claimed “further comprising a plurality of the solar energy collection and transmission devices”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 9, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan and further in view of US 20100278480 by Vasylyev and US 20110162712 by Tillin et al (hereinafter Tillin). 

Regarding Claim 7, Morgan discloses the features of Claim 1 and discloses any known material can be used for the light transmissive body ([0160]) but fails to expressly disclose a light. 

However, Vasylyev discloses polymer, acrylic, silicon rubber or liquids may be used to form waveguides ([0209] teaching the claimed “wherein the light-transmitting body is filled with a translucent liquid or gas, and wherein each reflective body is suspended within the light-transmitting body”). 

Therefore, a skilled artisan would appreciate any routine and conventional material for forming a waveguide may be employed to form Morgan’s, including a liquid as set forth by Vasylyev, as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Regarding Claim 9, Morgan discloses the limitations of Claim 1 above but fails to disclose the requirements of Claim 9. 

However, Vasylyev discloses a lightguide system wherein a plurality of reflector voids are disposed within a liquid or solid lightguide (14, 40 Fig. 12) further including a lens layer and cladding layer disposed above the lightguide (6, 19 Fig. 12 teaching the claimed “a first transmissive film provided on an upper surface of the light-transmitting body;  a second transmissive film provided on an upper surface of the transport layer”). The lens layer concentrates incident radiation and the cladding prevents escape of light from the lightguide ([0037] and [0039]). 

Therefore, a skilled artisan would appreciate Vasylyev’s lens and cladding could be located on the top surface of Morgan’s assembly, in order to additionally concentrate incident light and prevent escape from the lightguide. 

Modified Morgan fails to disclose the reflective film surrounding the concave reflectors. 

However, Tillin discloses reflector elements within a waveguide for transmitting light to a solar device may include a reflecting coating ([0067] teaching the claimed “a first reflective film surrounding each of the reflective bodies”). 

Therefore, a skilled artisan would appreciate Morgan’s reflectors could be coated with a reflective coating, as taught by Tillin, as such a configuration is routine and conventional in the art. The claimed subject matter simply uses known techniques to improve similar devices in the same way.  See MPEP 2141 (III) Rationale C, KSR v. Teleflex (Supreme Court 2007). 

Modified Morgan discloses additional, linear reflectors (124) between the concave reflectors and the waveguide stage ([0162]). These elements are included such that when light is totally internally reflected from the back wall of the waveguide (120), light does not re-enter the first stage of the assembly ([0162]). The reflectors can be formed of any suitable material, thereby necessarily satisfying the required “film” element, teaching the claimed “a second reflective film provided on a top surface of the transport layer and between the second transmissive film and an upper surface of the transport layer”.  

 Regarding Claim 11, Morgan discloses the limitations of Claim 10 but fails to disclose an additional light transmissive film 11.  

However, Vasylyev discloses a lightguide system wherein a plurality of reflector voids are disposed within a liquid or solid lightguide (14, 40 Fig. 12) further including a lens layer and cladding layer disposed above the lightguide (6, 19 Fig. 12 teaching the claimed “a third transmissive film”). The configuration also includes cladding at the lens layer concentrates incident radiation and the cladding prevents escape of light from the lightguide ([0037] and [0039]). 

Furthermore, Tillin discloses reflector elements within a waveguide for transmitting light to a solar device may include a reflecting coating ([0067] teaching the claimed “a first reflective film surrounding each of the reflective bodies”). 

Therefore, a skilled artisan would appreciate Morgan’s reflectors could be coated with a reflective coating, as taught by Tillin, as such a configuration is routine and conventional in the art. The claimed subject matter simply uses known techniques to improve similar devices in the same way.  See MPEP 2141 (III) Rationale C, KSR v. Teleflex (Supreme Court 2007). 

Therefore, a skilled artisan would appreciate Vasylyev’s lens and cladding could be located on the top surface of Morgan’s assembly, in order to additionally concentrate incident light and prevent escape from the lightguide. 

In combination, the cladding is located on top of the waveguide wherein the reflective coatings are embedded within the body of the assembly such that the cladding is “on” all surfaces of the transport layer, thereby reading on the claimed “on a rear convex surface of a portion of the first reflective film embedded within the transport layer” as the reflectors may include a concave coating along their length.  
 
Regarding Claim 12, Morgan discloses the limitations of Claim 10 but fails to disclose the requirements of Claim 12. 

However, Vasylyev discloses applying a cladding layer to the bottom-most surface of a waveguide (20 Fig. 12 teaching the claimed “further comprising a third reflective film provided on a bottom surface of the transport layer”) so as to prevent light loss ([0180]). 

Therefore, it would have bene obvious to a skilled artisan to include Vasylyev’s bottom-most cladding layer to the bottom surface of Morgan’s assembly, in order to prevent light loss. 

Regarding Claim 19, Morgan discloses the limitations of Claim 17 above but fails to disclose the requirements of Claim 19. 

However, Vasylyev discloses a lightguide system wherein a plurality of reflector voids are disposed within a liquid or solid lightguide (14, 40 Fig. 12) further including a lens layer and cladding layer disposed above the lightguide (6, 19 Fig. 12 the cladding teaching the claimed “the second transmissive film”). The lens layer concentrates incident radiation and the cladding prevents escape of light from the lightguide ([0037] and [0039]). 

Therefore, a skilled artisan would appreciate Vasylyev’s lens and cladding could be located on the top surface of Morgan’s assembly, in order to additionally concentrate incident light and prevent escape from the lightguide. 

Modified Morgan fails to disclose the reflective film surrounding the concave reflectors. 

However, Tillin discloses reflector elements within a waveguide for transmitting light to a solar device may include a reflecting coating ([0067] teaching the claimed “a first reflective film surrounding each of the reflective bodies”). 

Therefore, a skilled artisan would appreciate Morgan’s reflectors could be coated with a reflective coating, as taught by Tillin, as such a configuration is routine and conventional in the art. The claimed subject matter simply uses known techniques to improve similar devices in the same way.  See MPEP 2141 (III) Rationale C, KSR v. Teleflex (Supreme Court 2007). 

Modified Morgan discloses additional, linear reflectors (124) between the concave reflectors and the waveguide stage ([0162]). These elements are included such that when light is totally internally reflected from the back wall of the waveguide (120), light does not re-enter the first stage of the assembly ([0162]). The reflectors can be formed of any suitable material, thereby necessarily satisfying the required “film” element, teaching the claimed “a second reflective film provided on a top surface of the transport layer and between the second transmissive film and an upper surface of the transport layer the second reflective film facing into the transport layer”.  

Regarding Claim 20, modified Morgan discloses the limitations of Claim 19 but fails to disclose the requirements of Claim 20. 

However, Vasylyev discloses applying a cladding layer to the bottom-most surface of a waveguide (20 Fig. 12 teaching the claimed “further comprising a third reflective film provided on a bottom surface of the transport layer and facing into the transport layer”) so as to prevent light loss ([0180]). 

Therefore, it would have bene obvious to a skilled artisan to include Vasylyev’s bottom-most cladding layer to the bottom surface of Morgan’s assembly, in order to prevent light loss. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721